Exhibit 10.10

 

THIS AGREEMENT is made on the day of 3 September 2003

 

BETWEEN:

 

(1) LEVI STRAUSS (U.K.) LTD, of Swan Valley, Northampton, NN4 9BA; (the
“Company”); and

 

(2) JOE MIDDLETON, of Avenue De l’Horizon 26, Woluwe St. Pierre, 1150 Brussels,
Belgium (“You”).

 

WHEREAS

 

A. You have resigned from the employment and holding of all offices and
directorships with the Company and all Associated Companies by your letter dated
1 September 2003 by the giving of six months’ notice commencing 1 September
2003.

 

IT IS NOW AGREED THAT:

 

Termination

 

1. Your employment with the Company and all Associated Companies shall terminate
on the Termination Date.

 

2. The Company will pay to You all your current salary and goods and services
allowances less hypothetical housing and hypothetical taxes up to and including
the Termination Date. It is estimated that, excluding expatriate and other
benefits and based on the Company’s current hypothetical tax rates, your gross
pay and net pay for your notice period is estimated at US$ 255,000 gross and US$
225,000 net in total which will be paid as normal to You on the Company’s normal
payroll date each month until the Termination Date. The increased net is due to
the reduction in US tax rates which affects the balance of your pay for the
remainder of 2003.

 

Severance Compensation

 

3. Subject to You complying with your obligations under this Agreement the
Company shall pay/make available, to You on its own behalf, and on behalf of all
Associated Companies, the sums and benefits set out in this Agreement without
admission of any liability whatsoever, as compensation in respect of the
Employment Protection Claims and all other claims waived by Clause 18 below. The
sums shall include any entitlement You may have to receive any statutory or
contractual payments of whatever kind in any jurisdiction whatsoever (including,
but not limited to, the UK and Belgium).

 

4. The Company shall, by way of further compensation for Employment Protection
Claims and without any admission of liability whatsoever, pay You an additional
net sum of US$ 400,000 on the Termination Date.

 

1



--------------------------------------------------------------------------------

Expenses

 

5. The Company shall reimburse You for all business expenses properly and
reasonably incurred by You up to the Termination Date subject to your compliance
with the Company’s rules and procedures relating to expenses and the production
of satisfactory receipts. Reimbursement will be made in accordance with the
Company’s relevant procedures.

 

Benefits

 

6. The Company shall, by way of further compensation for Employment Protection
Claims and without any admission of liability whatsoever, at its own cost,
procure that You shall remain covered by the Company’s Global Assignment Policy
for Third Country Nationals (“Global Assignment Policy”) until the Termination
Date. Your continuing membership and the use of this benefit is entirely
dependent on the rules of the Company policy and related schemes from time to
time in force.

 

7. The Company shall, by way of further compensation for Employment Protection
Claims and without any admission of liability whatsoever, pay on behalf of You a
net sum of US$ 75,000 for your children’s school fees. Payment will be made by
the Company directly to the relevant school within 30 days of receipt by the
Company of an invoice from the school.

 

Leadership Shares Plan

 

8. The Company shall, by way of further compensation for the Employment
Protection Claims and without any admission of any liability whatsoever, procure
that the second third of your 2000 Leadership Shares grant will vest no later
than 30 November 2003 in accordance with the Leadership Shares Plan (the
“Plan”).

 

9. Payment under the Plan will be made no later than 28 February 2004. On the
receipt by the Company of satisfactory proof that You have authorized the wiring
to Levi Strauss & Co of US$ 1,000,000 in respect of your outstanding loan to the
Company, the Company shall procure that the deposit of the Leadership Shares
payment is sent to your UK bank account. The gross payment of the Leadership
Shares is guaranteed to be the higher of US$ 3,000,000 gross or the actual value
of the Leadership Shares subject to the normal hypothetical tax and other
deductions as per your normal payments. Under the current hypothetical tax
rates, You will be paid a net sum of US$ 1,950,000.

 

Outplacement Costs

 

10. The Company shall, by way of further compensation for the Employment
Protection Claims and without any admission of any liability whatsoever, make
available executive outplacement services for You, up to a total cost of £15,000
(inclusive of any VAT). Payment will be made by the Company directly to the
outplacement agency which provides the services against receipt of an invoice
from the agency addressed to the Company.

 

2



--------------------------------------------------------------------------------

11. The Company will reimburse You the cost of up to a maximum of 26 return
economy Eurostar tickets to London and 26 nights’ reasonable overnight
accommodation expenses (up to a maximum of £130 per night) in order for You to
avail yourself of the outplacement support in the UK whilst You are still
resident in Belgium. This benefit will continue for a maximum of 26 weeks from
the date of this Agreement. Reimbursement is also subject to You presenting
satisfactory invoices or receipts in respect of such expenditure. Where these
costs are incurred by You prior to the Termination Date, You should submit these
as a normal business expense.

 

Repatriation

 

12. The Company shall, by way of further compensation for the Employment
Protection Claims and without any admission of any liability whatsoever,
reimburse to You your repatriation costs for You and your immediate family back
to the United Kingdom or another location of your choice. This will be in line
with the Company’s current Global Assignment Policy and will cover the following
elements which are all set out in detail in the policy:

 

  12.1 Resettlement allowance of US $5,000;

 

  12.2 Forced sale loss on one car;

 

  12.3 Removal of household goods in line with the Global Assignment Policy;

 

  12.4 Temporary living in the home country up to 5 days plus expenses;

 

  12.5 Temporary living in the host country up to two weeks;

 

  12.6 Lease breaking penalties;

 

  12.7 A rental car in the host country for a period of 30 days;

 

  12.8 Completion of your tax returns for Belgium for 2003 and 2004 as required;
and

 

  12.9 Reimbursement of costs for tax advice up to US$ 10,000.

 

13. If You choose to relocate to another location other than the UK, then the
Company will cover up to an equivalent cost.

 

14. Payments where relevant will be made by the Company directly to service
providers against receipt of an invoice from the relevant service provider
addressed to the Company.

 

Directorships

 

15. You shall contemporaneously with the signing of this Agreement tender your
resignation from all directorships and other offices which You hold with the
Company or any Associated Company in the form set out in the draft letter
attached hereto in Annex 2, such resignations taking effect from the date of
this Agreement.

 

3



--------------------------------------------------------------------------------

16. The Company warrants that Directors’ and Officers’ liability insurance has
and will be maintained in respect of the directorships held by You to the extent
that it continues to apply to existing directors of the Company.

 

Legal Costs

 

17. The Company shall pay your legal costs up to a limit of £2,000 (inclusive of
disbursements and VAT) provided that:

 

  17.1 the Advisor (as defined in Clause 25.1 below) provides the Company with
written confirmation that such legal costs were incurred solely in advising You
regarding the termination of your employment and the preparation of this
Agreement; and

 

  17.2 payment is made by the Company directly to the Advisor against receipt of
a copy of an invoice from your solicitor addressed to You.

 

Settlement And Waiver

 

18. You accept the sums and benefits to be given to You under this Agreement in
full and final settlement of the Employment Protection Claims and all other
claims and rights of action whatsoever (whether under common law, contract,
statute or pursuant to European Community law or otherwise) in any jurisdiction
in the world including but not limited to under Belgian or English laws, that
You have or may have against the Company or any Associated Company, or their
respective officers or employees, arising out of or in connection with your
employment or holding of any office with the Company or any Associated Company
or its termination. This waiver does not apply to any claim in respect of any
accrued pension rights or any personal injury claim by You regarding a condition
which develops for the first time after the date of this Agreement provided no
symptoms of such condition have manifested themselves on or before the date of
this Agreement. Further, You warrant and confirm that, as at the date of this
Agreement, You are unaware of any facts, matters or circumstances which could
give rise to any claim in respect of any accrued pension rights or any personal
injury claim.

 

19. To avoid doubt, the waiver in Clause 18 above shall apply whether or not, as
at the date of this Agreement, You know of the facts which give rise to any such
claim and/or the law recognizes the existence of such claim or right of action.

 

20. You hereby assert that You may have claims (and therefore could bring
proceedings) against the Company or an Associated Company for any of the
Employment Protection Claims.

 

21. You hereby agree that, except for the sums and benefits referred to in this
Agreement, no other sums or benefits are due to You from the Company or any
Associated Company.

 

22.

You agree and warrant that the Employment Protection Claims are all of the
claims and prospective proceedings that You have in any jurisdiction whatsoever
against the Company or an Associated Company arising out of or in connection

 

4



--------------------------------------------------------------------------------

 

with your employment or its termination. You confirm that You enter into this
warranty having consulted with and having taken legal advice from the Advisor in
respect of all claims and prospective proceedings You may have.

 

23. You acknowledge that the Company has entered into this Agreement in reliance
on the warranties and acknowledgements given by You herein. In the event of any
breach by You of the warranties or any of them and/or in the event of You
commencing any legal proceedings against the Company, or any Associated Company
or their respective officers or employees, after all or part of the monies or
benefits referred to in this Agreement have been paid/given to You or for your
benefit, then the Company, in its sole discretion, may elect by a written notice
to require You to repay all such monies so paid to You or for your benefit and
no further monies or benefits shall be paid/made available to You under this
Agreement. In the event that the Company serves such notice on You, You agree to
repay forthwith any monies paid under Clauses 3 and 4 together with interest
thereon calculated at National Westminster Bank Base Rate for the period
commencing on the date when such monies/benefits were paid/made available to You
or for your benefit and ending on the date when the Company receives the return
of such monies in full. In that event the claim compromised by You under this
Agreement shall be reinstated.

 

24. You agree that on the Termination Date You will repeat the agreements and
warranties set out in this Agreement including those set out in this Clauses 18
to 23. If the Company so wishes, You will reconfirm this in writing.

 

Compliance With Statutory Provisions

 

25. The Company and You believe the following statements to be true:

 

  25.1 Ms Catherine Prest of Eversheds, Senator House, 85 Queen Victoria Street,
London, EC4V 4JL is a qualified independent lawyer and has provided written
confirmation of that competence and authorisation which is attached as Annex 1
hereto, ( “the Advisor”).

 

  25.2 the Advisor has advised You on the terms and effect of this Agreement and
in particular its effect on your ability to pursue your rights before an
Employment Tribunal and has signed a certificate attached as Annex 1;

 

  25.3 there was in force when the Advisor gave the advice referred to in Clause
25.2 a policy of insurance, or an indemnity provided for members of a profession
or professional body, covering the risk of claims by You in respect of any loss
arising in consequence of that advice; and

 

  25.4 this Agreement satisfies all of the conditions relating to compromise
agreements under Section 203(3) Employment Rights Act 1996, Section 77(4A) Sex
Discrimination Act 1975 (as amended), Section 72(4A) Race Relations Act 1976 and
Section 9(3) Disability Discrimination Act 1995 (as amended).

 

5



--------------------------------------------------------------------------------

Company Property

 

26. On or before the Termination Date, You hereby undertake to account for and
return forthwith to the Company all property (including but not limited to
documents and disks, your company car, lap top computer, mobile telephone,
credit cards, equipment, samples, keys and passes) belonging to it or any
Associated Company which is or has been in your possession or under your
control. Documents and disks shall include but not be limited to correspondence,
files, e-mails, memos, reports, minutes, plans, records, surveys, software,
diagrams, computer print-outs, floppy disks, manuals, customer documentation or
any other medium for storing information. Your obligations under this Clause 26
shall be deemed to include the return of all copies, drafts, reproductions,
notes, extracts or summaries (howsoever made) of the foregoing. You shall, if
requested by the Company, confirm in writing your compliance with your
obligations under this Clause 26.

 

Your Ongoing Obligations

 

27. In consideration of the Company’s undertakings set out in Clause 28 below,
You hereby agree:

 

  27.1 during the period from the date of the Agreement to the Termination Date
(“Notice Period”), to continue to be bound by your fiduciary duties, the duty of
fidelity and to act in the interests of the Company and its Associated
Companies;

 

  27.2 during the Notice Period, to perform all duties in connection with the
handover of your role, as reasonably required or requested by the Company or an
Associated Company. This will include business trips outside of Belgium;

 

  27.3 for a period of six months immediately following the Termination Date
whether on your own behalf or in conjunction with or on behalf of any person,
company, business entity or other organisation (and whether as an employee,
director, principal, agent, consultant or in any other capacity whatsoever),
directly or indirectly not to (i) solicit or, (ii) assist in soliciting, or
(iii) accept, or (iv) facilitate the acceptance of, or (v) deal with, in
competition with the Company, the custom or business of any Customer or
Prospective Customer:

 

  27.3.1 with whom You have had personal contact or dealings on behalf of the
Company during the twelve months immediately preceding the Termination Date; or

 

  27.3.2 for whom You were, in a client management capacity on behalf of the
Company, directly responsible during the twelve months immediately preceding the
Termination Date;

 

6



--------------------------------------------------------------------------------

  27.4 for a period of six months immediately following the Termination Date
either on your own behalf or in conjunction with or on behalf of any other
person, company, business entity, or other organisation (and whether as an
employee, principal, agent, consultant or in any other capacity whatsoever),
directly or indirectly not to:

 

  27.4.1 (i) induce, or (ii) solicit, or (iii) entice or (iv) procure, any
person who is a Restricted Employee to leave the Company’s or any Associated
Company’s employment (as applicable) where that person is a Restricted Employee;
or

 

  27.4.2 be personally involved to a material extent in (i) accepting into
employment or (ii) otherwise engaging or using the services of, any person who
is a Restricted Employee;

 

  27.5 not to divulge or make use of (whether directly or indirectly and whether
for your own or another’s benefit or purposes) any trade secrets or confidential
information including but not limited to such information relating to business
plans or dealings, technical data, existing and potential projects, financial
information dealings and plans, sales specifications or targets, customer lists
or specifications, customers, business developments and plans, research plans or
reports, sales or marketing programmes or policies or plans, price lists or
pricing policies, employees or officers, source codes, computer systems,
software, designs, formula, prototypes, past and proposed business dealings or
transactions, product lines, services, and research activities) belonging to or
which relate to the affairs of the Company or any Associated Company, or any
document marked “Confidential” (or with a similar expression), or any
information which You have been told is confidential or which You might
reasonably expect the Company would regard as confidential or information which
has been given in confidence to the Company or any Associated Company by a third
party. This obligation shall apply from the Termination Date and without
limitation in time, but shall not apply to any disclosures required by law or to
any information in the public domain other than by way of unauthorised
disclosure (whether by You or another person) or to such information which You
are entitled to disclose under the Public Interest Disclosure Act 1998;

 

  27.6 not to make, or cause to be made, (directly or indirectly) any derogatory
or critical comments or statements (whether orally or in writing) about the
Company or any Associated Company;

 

  27.7 not to disclose (directly or indirectly) to any person or organisation
the existence or contents of this Agreement except to your professional
advisers, the Inland Revenue and your spouse, provided always that disclosure to
your professional advisers and spouse shall be on terms that they agree to keep
the same confidential, and that any breach by your professional advisers or
spouse shall be deemed to be a breach by You; and

 

7



--------------------------------------------------------------------------------

  27.8 not to make, or cause to be made (directly or indirectly), any statement
or comment to the press or other media concerning your employment with the
Company, or its termination, or your resignation from any directorships with the
Company or any Associated Company without the prior written consent of the
Company.

 

The Company’s Ongoing Obligations

 

28. In consideration of your undertakings set out in Clause 27 above, the
Company agrees:

 

  28.1 not to disclose (directly or indirectly) to any person or organisation
the existence or contents of this Agreement except to its professional advisers
(on terms that they agree to keep the same confidential), the Inland Revenue or
as otherwise required by law;

 

  28.2 that the management team will not make or cause to be made any derogatory
or critical comments or statements (whether orally or in writing) about You,
except as required by law.

 

Warranties

 

29. You warrant that at the date of this Agreement You have not:

 

  29.1 been offered any employment or consultancy or similar earning activity by
any person, company, firm or other organisation whatsoever; or

 

  29.2 received an indication from a third party that You may receive such an
offer of the type referred to in Clause 29.1 above from any specific company,
business entity, person or organisation; or

 

  29.3 accepted any such employment or consultancy or other similar earning
activity.

 

30. You warrant that there are no matters of which You are aware relating to any
acts or omissions of You or any Associated Company which, if disclosed to the
Company, would or might affect the decisions of the Company to make the sums or
provide the benefits referred to in this Agreement.

 

Definitions

 

31. For the purposes of this Agreement the following words and phrases shall
have the meanings set out below:

 

“Associated Company”    includes any firm, company, business entity or other
organisation:      (a)   which is directly or indirectly controlled by the
Company; or      (b)   which directly or indirectly controls the Company; or

 

8



--------------------------------------------------------------------------------

     (c)   which is directly or indirectly controlled by a third party who also
directly or indirectly controls the Company; or      (d)   of which the Company
or any Associated Company is a partner; or      (e)   of which the Company or
any Associated Companies referred to in Clauses (a) to (d) above owns or has a
beneficial interest (whether directly or indirectly) in 20% or more of the
issued share capital or 20% or more of the capital assets. “Control”    has the
meaning set out in S.416 Taxes Act 1988 (as amended). “Customer”    means any
person, firm, company or other organisation whatsoever to
whom the Company has supplied goods or services.

“Employment Protection

Claims”

   means a claim against the Company or an Associated Company for any of
the following:      (a)   unfair and/or constructive dismissal;      (b)   pay
in lieu of notice or damages for termination of employment without notice;     
(c)   a redundancy payment whether statutory or enhanced;      (d)   unlawful
deductions from pay;      (e)   any claim of discrimination under any laws of
any jurisdiction (including but not limited to sex, race, disability, age, and
religious discrimination);      (f)   breach of contract or statute including
but not limited to unpaid wages, unpaid holiday pay, departure holiday pay
and/or unpaid sick pay, bonus, commission or end of year premiums;      (g)  
any claim in respect of any share options or any other incentive or bonus
schemes held by You in the Company or in any Associated Company;      (h)  
breaches of the Public Interest Disclosure Act 1988;

 

9



--------------------------------------------------------------------------------

     (i)   tort or other claim at common law;      (j)   any claim under Belgian
law or collective agreement relating to your employment; and      (k)   any
claim under Dutch, German and Spanish law relating to the cessation of
directorships with any Associated Company. “Prospective Customer”    means any
person, firm, company or other organisation with whom the
Company has had any negotiations or material discussions regarding the
possible supply of goods or services by the Company. “Restricted Employee”   
means any person who was employed by (i) the Company or (ii) any
Associated Company, during the twelve months immediately preceding the
Termination Date and      (a)   with whom You had material contact or dealings
in performing your duties of employment; or      (b)   who had material contact
with customers or suppliers of the Company or an Associated Company in
performing his or her duties of employment with the Company or any Associated
Company (as applicable); or      (c)   who was a member of the management team
and their direct management level reports of the Company or any Associated
Company (as applicable). “Termination Date”    means 28 February 2004.

 

All references in this Agreement to the Company or any Associated Companies
shall include any successor in title or assign of the Company or any of the
Associated Companies.

 

Severability

 

32. The various provisions and sub-provisions of this Agreement are severable
and if any provision or identifiable part thereof is held to be unenforceable by
any court of competent jurisdiction then such unenforceability shall not affect
the enforceability of the remaining provisions or identifiable parts thereof in
this Agreement.

 

10



--------------------------------------------------------------------------------

Entire Agreement

 

33. The terms of this Agreement constitute the entire agreement and
understanding between the parties hereto and it supersedes and replaces all
prior negotiations, agreements, arrangements or understandings (whether implied
or expressed, orally or in writing) concerning the subject-matter hereof, all of
which are hereby treated as terminated by mutual consent.

 

Miscellaneous

 

34. This Agreement is governed by English Law and the parties hereby submit to
the exclusive jurisdiction of the English Courts.

 

35. With the exception of Associated Companies who may enforce the rights and
benefits conferred on them by this Agreement, a person who is not a party to
this Agreement shall not have any rights under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Agreement.

 

EXECUTED by the parties in U.S.A

 

Signedby Fred Paulenich

for and on behalf of

LEVI STRAUSS (U.K.) LTD

  

)

)

)

        

--------------------------------------------------------------------------------

      Fred Paulenich                     Signed by JOE MIDDLETON    )           
 

--------------------------------------------------------------------------------

          Joe Middleton

 

11



--------------------------------------------------------------------------------

ANNEX 1—ADVISOR’S CERTIFICATE

 

I, Catherine Prest confirm that Mr Joe Middleton of Avenue de l’Horizon 26,
Woluwe St Pierre, 1150 Brussels, Belgium (the “Executive”) has received
independent legal advice from me on the terms and effect of this Agreement in
accordance with the provisions of Section 203(3) Employment Rights Act 1996,
Section 77(4A) Sex Discrimination Act 1975 (as amended), Section 72(4A) Race
Relations Act 1976 and Section 9(3) Disability Discrimination Act 1995 (as
amended). I also confirm that I have advised the Executive in respect of all of
the claims and prospective proceedings that he has or may have against the
Company, all Associated Companies (as defined in Clause 31 of this Agreement)
out of or in connection with his employment or its termination.

 

I also warrant and confirm that I am a solicitor of the Supreme Court, who holds
a valid practising certificate and whose Firm, Eversheds, Senator House, 85
Queen Victoria Street, London, EC4V 4JL, is covered by a policy of insurance or
an indemnity provided for members of a profession or professional body which
covers the risk of claims by the Executive in respect of any loss arising in
consequence of such advice that I have given to the Executive in connection with
the terms and effect of this Agreement.

 

SIGNED:           DATED:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

Catherine Prest

Solicitor

           

 

12



--------------------------------------------------------------------------------

ANNEX 2—FORMAT OF LETTER RESIGNING FROM DIRECTORSHIPS

 

The Board of Directors

Levi Strauss & Co

1155 Battery Street

San Francisco

CA 94111

USA

 

3 September 2003

 

Dear Sirs:

 

Resignation from directorships and other offices

 

I write to confirm my resignation, with immediate effect from the date of this
letter, from all directorships and other offices which I hold within the Levi
Strauss & Co group of companies, including (without limitation) the following:

 

Dockers Europe B.V.:

   Director

Levi Strauss Germany GmbH:

   Director

Levi Strauss de España S.A.:

   Director

 

and I instruct and irrevocably authorise, you, as my agent, to convey and effect
such resignations to each of the relevant companies, by sending a copy of this
letter to the respective Boards of Directors.

 

I further confirm that I have no cause of action against the Company or any
Associated Companies (as defined in Clause 31 of the Severance Agreement between
myself and Levi Strauss (U.K.) Limited dated 3 September 2003) and hereby waive
all and any such claims against it or them, arising from or connected with the
above resignations.

 

Yours faithfully,

 

 

--------------------------------------------------------------------------------

Joe Middleton

 

13